                                      1    Grant C. Keary (SBN 130706)
                                           Lee & Keary
                                      2    26000 Towne Centre Drive
                                           Suite 200
                                      3    Foothill Ranch, California 92610
                                           Telephone: (949) 916-1600 Fax: (949) 916-1010
                                      4    Email: gck@LeeKeary.com
                                      5    Attorneys for Defendants, Emergency and
                                           Acute Care Medical Corporation and EA
                                      6    Health Billing, Inc.
                                      7
                                      8
                                      9                                      UNITED STATES DISTRICT COURT
                                      10                                    SOUTHERN DISTRICT OF CALIFORNIA

                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   SILVINO JUAREZ,                      )                  CASE NO. 3:20-cv-00505-WQH-MSB
                                                                                )
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13                          Plaintiff,    )
                                                                                )                  ANSWER OF DEFENDANTS
           LEE & KEARY




                                      14
                                           v.                                   )                  EMERGENCY AND ACUTE CARE
                                      15                                        )                  MEDICAL CORPORATION AND EA
                                           EMERGENCY AND ACUTE CARE             )                  HEALTH BILLING, INC.
                                      16   MEDICAL CORPORATION; EA HEALTH       )
                                           BILLING, INC.; PROGRESSIVE           )
                                      17
                                           MANAGEMENT SYSTEMS and DOES 1-10, )
                                      18   inclusive                            )
                                                                                )
                                      19                          Defendant(s). )
                                      20
                                      21            Defendants Emergency and Acute Care Medical Corporation (“EACMC”) and EA Health
                                      22   Billing, Inc. (“EA Billing” and collectively, “EA Health”), respectfully submit the following
                                      23
                                           Answer to the Complaint (“Complaint”) of Plaintiff SILVINO JUAREZ (“Plaintiff”).
                                      24
                                                                                     I.      INTRODUCTION
                                      25
                                      26            1.       EA Health admits Plaintiff filed this action based on alleged violations of the Fair Debt

                                      27   Collection Practices Act (“FDCPA”), 15 U.S.C. Section 1692, et. seq., the Rosenthal Fair Debt
                                      28
                                           Collection Practices Act (“RFDCPA”), California1 Civil Code Section 1788 et. seq., but denies any

                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1    violations, liability, damages or wrongdoing under those laws. Except as specifically admitted, EA
                                      2    Health denies the remaining allegations contained in paragraph 1 of the Complaint.
                                      3
                                                    2.       The FDCPA speaks for itself. To the extent that the allegations in paragraph 2 conflict
                                      4
                                           with the FDCPA, such allegations are denied.
                                      5
                                      6             3.       The RFDCPA speaks for itself. To the extent that the allegations in paragraph 3 conflict

                                      7    with the RFDCPA, such allegations are denied.
                                      8
                                                                                  II. JURISDICTION AND VENUE
                                      9
                                                    4.       EA Health denies the allegations in paragraph 4 since such allegations call for a legal
                                      10
                                           conclusion.
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12            5.       EA Health admits that EA Health conducts business in the County of San Diego.
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   Except as so admitted, the remaining allegations of paragraph 5 are denied.
           LEE & KEARY




                                      14
                                                    6.       EA Health does not dispute venue in the County of San Diego. Except as so admitted,
                                      15
                                           the remaining allegations of paragraph 6 are denied.
                                      16
                                      17                                          III. PARTIES AND DEFINITIONS

                                      18            7.       EA Health lacks sufficient information or belief as to the truth of the allegations in
                                      19   paragraph 7 of the Complaint and on that basis denies each and every allegation contained therein.
                                      20
                                                    8.       EACMC admits that as part of its business it attempts to collect debts on behalf of itself.
                                      21
                                           Except as so admitted, the remaining allegations of paragraph 8 are denied.
                                      22
                                      23            9.       EA Billing admits that part of its business is to collect debts on behalf of itself and

                                      24   others. Except as so admitted, the remaining allegations of paragraph 9 are denied.
                                      25
                                                    10.      EA Health lacks sufficient information or belief to form a basis as to the truth of the
                                      26
                                           allegations contained in paragraph 10, and on that basis, denies each and every allegation contained
                                      27
                                           therein.
                                      28
                                                                                                 2
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             11.      EA Health denies the allegations contained in paragraph 11. In addition, the allegations
                                      2    in paragraph 11 call for a legal conclusion.
                                      3
                                                    12.      EA Health denies the allegations contained in paragraph 12. In addition, the allegations
                                      4
                                           in paragraph 12 call for a legal conclusion.
                                      5
                                      6             13.      EA Health denies the allegations contained in paragraph 13. In addition, the allegations

                                      7    in paragraph 13 call for a legal conclusion.
                                      8
                                                    14.      EA Health denies the allegations contained in paragraph 14. In addition, the allegations
                                      9
                                           in paragraph 14 call for a legal conclusion.
                                      10
                                                                                  IV. FACTUAL ALLEGATIONS
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12            15.      EA Health denies the allegations contained in paragraph 15 as calling for a legal
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   conclusion.
           LEE & KEARY




                                      14
                                                    16.      EA Health denies the allegations contained in paragraph 16 as calling for a legal
                                      15
                                           conclusion.
                                      16
                                      17            17.      EA Health denies the allegations contained in paragraph 17 as calling for a legal

                                      18   conclusion.
                                      19            18.      Upon information and belief, EA Health admits the allegations contained in
                                      20
                                           paragraph 18.
                                      21
                                                    19.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      22
                                      23   truth of the allegations contained in paragraph 19, and on that basis, denies each and every allegation

                                      24   contained therein.
                                      25
                                                    20.      Upon information and belief, EA Health admits that Sharp Chula Vista Hospital
                                      26
                                           provided EA Health with information regarding Plaintiff’s treatments. Except as so admitted, the
                                      27
                                           remaining allegations of paragraph 20 are denied.
                                      28
                                                                                                3
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             21.      EA Health denies providing any medical services to Plaintiff. EA Health is without
                                      2    sufficient knowledge or information to form a belief as to the truth of the remaining allegations
                                      3
                                           contained in paragraph 21, and on that basis, denies each and every remaining allegation contained
                                      4
                                           therein.
                                      5
                                      6             22.      EA Health denies that EA Health provided any medical services to Plaintiff. EA Health

                                      7    is without sufficient knowledge or information to form a belief as to the truth of the remaining
                                      8
                                           allegations contained in paragraph 22, and on that basis, denies each and every remaining allegation
                                      9
                                           contained therein.
                                      10
                                                    23.      EA Health denies providing any medical services to Plaintiff. EA Health is without
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   sufficient knowledge or information to form a belief as to the truth of the remaining allegations
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   contained in paragraph 23, and on that basis, denies each and every remaining allegation contained
           LEE & KEARY




                                      14
                                           therein.
                                      15
                                                    24.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      16
                                      17   truth of the allegations contained in paragraph 24, and on that basis denies each and every allegation

                                      18   contained therein.
                                      19            25.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      20
                                           truth of the allegations contained in paragraph 25, and on that basis denies each and every allegation
                                      21
                                           contained therein.
                                      22
                                      23            26.      EA Health denies the allegations contained in paragraph 26.

                                      24            27.      EA Health denies the allegations contained in paragraph 27.
                                      25            28.      EA Health admits sending statements to Plaintiff for services rendered by physicians
                                      26
                                           to Plaintiff. EA Health denies all of the remaining allegations contained in paragraph 28.
                                      27
                                      28
                                                                                               4
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             29.      EA Health denies the allegations contained in paragraph 29 as calling for a legal
                                      2    conclusion.
                                      3
                                                    30.      EA Health admits sending statements to Plaintiff for medical services rendered to
                                      4
                                           Plaintiff by physicians. EA Health denies the remaining allegations contained in paragraph 30.
                                      5
                                      6             31.      EA Health admits sending statements to Plaintiff for professional services provided by

                                      7    physicians. EA Health denies the remaining allegations contained in paragraph 31.
                                      8
                                                    32.      EA Health admits that no claims for its services rendered to Plaintiff were submitted to
                                      9
                                           any insurance company. EA Health denies the remaining allegations contained in paragraph 32.
                                      10
                                                    33.      EA Health denies the allegations contained in paragraph 33.
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12            34.      EA Health is without sufficient knowledge or information to form a belief as to the
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   truth of the allegations contained in paragraph 34, and on that basis, denies each and every allegation
           LEE & KEARY




                                      14
                                           contained therein.
                                      15
                                                    35.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      16
                                      17   truth of the allegations contained in paragraph 35, and on that basis, denies each and every allegation

                                      18   contained therein.
                                      19            36.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      20
                                           truth of the allegations contained in paragraph 36, and on that basis, denies each and every allegation
                                      21
                                           contained therein.
                                      22
                                      23            37.      EA Health is without sufficient knowledge or information to form a belief as to the

                                      24   truth of the allegations contained in paragraph 37, and on that basis, denies each and every allegation
                                      25   contained therein.
                                      26
                                      27
                                      28
                                                                                                5
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             38.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      2    truth of the allegations contained in paragraph 38, and on that basis, denies each and every allegation
                                      3
                                           contained therein.
                                      4
                                                    39.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      5
                                      6    truth of the allegations contained in paragraph 39, and on that basis, denies each and every allegation

                                      7    contained therein.
                                      8
                                                    40.      EA Health is without sufficient knowledge or information to form a belief as to the
                                      9
                                           truth of the allegations contained in paragraph 40, and on that basis, denies each and every allegation
                                      10
                                           contained therein. In addition, EA Health denies the allegations set forth in paragraph 40 as calling
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   for a legal conclusion.
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13            41.      EA Health denies the allegations contained in paragraph 41.
           LEE & KEARY




                                      14
                                                    42.      EA Health denies the allegations contained in paragraph 42.
                                      15
                                                    43.      EA Health denies the allegations contained in paragraph 43.
                                      16
                                      17            44.      EA Health denies the allegations contained in paragraph 44.

                                      18            45.      EA Health denies the allegations contained in paragraph 45.
                                      19            46.      EA Health admits to possessing certain information of Plaintiff provided by Sharp
                                      20
                                           Chula Vista Hospital. EA Health denies the remaining allegations contained in paragraph 46.
                                      21
                                                    47.      EA Health denies the allegations contained in paragraph 47 as calling for a legal
                                      22
                                      23   conclusion.

                                      24            48.      EA Health denies the allegations contained in paragraph 48 as calling for a legal
                                      25   conclusion.
                                      26
                                                    49.      EA Health denies the allegations contained in paragraph 49.
                                      27
                                                    50.      EA Health denies the allegations contained in paragraph 50.
                                      28
                                                                                               6
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             51.      EA Health denies the allegations contained in paragraph 51.
                                      2             52.      EA Health denies the allegations contained in paragraph 52.
                                      3
                                                    53.      EA Health denies the allegations contained in paragraph 53.
                                      4
                                                    54.      EA Health denies the allegations contained in paragraph 54.
                                      5
                                      6             55.      EA Health denies the allegations contained in paragraph 55.

                                      7             56.      EA Health denies the allegations contained in paragraph 56.
                                      8
                                                    57.      EA Health denies the allegations contained in paragraph 57.
                                      9
                                                    58.      EA Health denies the allegations contained in paragraph 58.
                                      10
                                                    59.      EA Health denies the allegations contained in paragraph 59.
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12            60.      EA Health denies the allegations contained in paragraph 60.
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13            V. PLAINTIFF’S DAMAGES AND ENTITLEMENET TO TREBLE DAMAGESPER
           LEE & KEARY




                                      14
                                                                                    CIVIL CODE SECTION 3345.
                                      15
                                                    61.      EA Health incorporates by reference and realleges as though fully set forth herein each
                                      16
                                      17   and every admission, denial and allegation set forth in paragraphs 1 through 64 above.

                                      18            62.      EA Health denies the allegations contained in paragraph 62.
                                      19            63.      EA Health denies the allegations contained in paragraph 63.
                                      20
                                                    64.      EA Health denies the allegations contained in paragraph 64.
                                      21
                                                                                     VI. CAUSES OF ACTION
                                      22
                                      23                      VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT AND

                                      24                           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT.
                                      25            65.      EA Health incorporates by reference and realleges as though fully set forth herein each
                                      26
                                           and every admission, denial and allegation set forth in paragraph 1 through 64 above.
                                      27
                                                    66.      EA Health denies the allegations contained in paragraph 66.
                                      28
                                                                                               7
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             67.      EA Health denies the allegations contained in paragraph 67.
                                      2             68.      EA Health denies the allegations contained in paragraph 68.
                                      3
                                                    69.      EA Health denies the allegations contained in paragraph 69.
                                      4
                                                    70.      EA Health denies the allegations contained in paragraph 70.
                                      5
                                      6             71.      EA Health denies the allegations contained in paragraph 71.

                                      7             72.      EA Health denies the allegations contained in paragraph 72.
                                      8
                                                    73.      EA Health denies the allegations contained in paragraph 73.
                                      9
                                                    74.      EA Health denies the allegations contained in paragraph 74.
                                      10
                                                                              VII. THIRD CAUSE OF ACTION
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12      VIOLATION OF CALIFORNIA CONFIDENTIALITY OF MEDICAL INFORMATION
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13                                                      ACT.
           LEE & KEARY




                                      14
                                                    75.      EA Health denies the allegations contained in paragraph 75.
                                      15
                                                    76.      EA Health denies the allegations contained in paragraph 76.
                                      16
                                      17            77.      EA Health denies the allegations contained in paragraph 77.

                                      18            78.      EA Health denies the allegations contained in paragraph 78.
                                      19            79.      EA Health denies the allegations contained in paragraph 79.
                                      20
                                                    80.      EA Health denies the allegations contained in paragraph 80.
                                      21
                                                    81.      EA Health denies the allegations contained in paragraph 81.
                                      22
                                      23            82.      EA Health denies the allegations contained in paragraph 82.

                                      24                                        VII. REQUEST FOR RELIEF
                                      25            83.      To the extent that any allegations following paragraph 82 constitute a prayer for relief,
                                      26
                                           EA Health denies Plaintiff is entitled to any relief, including the relief sought in its first, second, and
                                      27
                                           third causes of action.
                                      28
                                                                                                 8
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1                                          AFFIRMATIVE DEFENSES
                                      2                                       FIRST AFFIRMATIVE DEFENSE
                                      3
                                                    1.       The Complaint, and each purported cause of action alleged therein against these
                                      4
                                           Answering Defendants, fails to allege facts sufficient to constitute any legally cognizable cause of
                                      5
                                      6    action against these Answering Defendants.

                                      7                                      SECOND AFFIRMATIVE DEFENSE
                                      8
                                                    2.       Any recovery on the Complaint, or any purported cause of action alleged therein, is
                                      9
                                           barred by the applicable statute of limitations, including, but not limited to Sections 337, 338, 339,
                                      10
                                           340, 340.6 and or 343 of the California Code of Civil Procedure, California Civil Code Section
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   1788.30(f), and 15 U.S.C. Section 1692k(d).
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13                                      THIRD AFFIRMATIVE DEFENSE
           LEE & KEARY




                                      14
                                                    3.       Plaintiff is estopped by Plaintiff’s own conduct from recovering any relief on Plaintiff’s
                                      15
                                           Complaint against these Answering Defendants.
                                      16
                                      17                                     FOURTH AFFIRMATIVE DEFENSE

                                      18            4.       Without admitting any of the allegations of the Complaint, on information and belief,
                                      19   Plaintiff is barred from a recovery in whole or in part by Plaintiff’s failure to mitigate Plaintiff’s
                                      20
                                           monetary losses, if any.
                                      21
                                                                              FIFTH AFFIRMATIVE DEFENSE
                                      22
                                      23            5.       On information and belief, by Plaintiff’s conduct, Plaintiff has waived any right to

                                      24   recover any relief on Plaintiff’s Complaint against these Answering Defendants and each purported
                                      25   cause of action alleged therein against these Answering Defendants.
                                      26
                                           ///
                                      27
                                           ///
                                      28
                                                                                                 9
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1                                       SIXTH AFFIRMATIVE DEFENSE
                                      2             6.       Without admitting any of the allegations in the Complaint, on information and belief,
                                      3
                                           Plaintiff has unclean hands, which bars any recovery on Plaintiff’s Complaint.
                                      4
                                                                            SEVENTH AFFIRMATIVE DEFENSE
                                      5
                                      6             7.       Answering Defendants allege that the doctrine of superior equities precludes each of

                                      7    Plaintiff’s claims.
                                      8
                                                                             EIGHTH AFFIRMATIVE DEFENSE
                                      9
                                                    8.       Answering Defendants allege that the claims of Plaintiff are barred in that Answering
                                      10
                                           Defendants acted in good faith, and had no knowledge, or reasonable grounds to believe, in the
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   existence of any of the facts giving rise to Plaintiff’s claims against Answering Defendants, as alleged
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   in the Plaintiff’s Complaint.
           LEE & KEARY




                                      14
                                                                              NINTH AFFIRMATIVE DEFENSE
                                      15
                                                    9.       Answering Defendants allege that Plaintiff is further barred from recovery herein in
                                      16
                                      17   that Plaintiff, being fully informed (or charged with such information) of the act or acts, event or

                                      18   events, of which Plaintiff now complains, ratified and affirmed all conduct with respect to the act or
                                      19   acts, event or events, and therefore Plaintiff has waived any and all causes of action against Answering
                                      20
                                           Defendants and is barred from asserting the same.
                                      21
                                                                             TENTH AFFIRMATIVE DEFENSE
                                      22
                                      23            10.      Plaintiff is barred from pursuing this action under the Doctrine of Laches.

                                      24                                    ELEVENTH AFFIRMATIVE DEFENSE
                                      25            11.      These Answering Defendants allege that any and all events and happenings, injuries
                                      26
                                           and damages, if any, referred to in the Complaint were proximately caused or contributed to by the
                                      27
                                           negligence and fault of Plaintiff, in that Plaintiff did not exercise ordinary care on Plaintiff’s own
                                      28
                                                                                              10
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1    behalf. Therefore, Plaintiff is barred completely from recovery herein or in the alternative under the
                                      2    doctrine of comparative negligence and fault, the actions of Plaintiff reduce the right to recovery herein
                                      3
                                           by that amount which such acts contributed to Plaintiff’s injuries.
                                      4
                                                                             TWELTH AFFIRMATIVE DEFENSE
                                      5
                                      6             12.      The Complaint, and the whole thereof, is barred in that, if in fact Plaintiff was damaged

                                      7    in any manner whatsoever, said damage, if any, was a proximate result of the intervening and/or
                                      8
                                           superseding actions on the part of other parties and/or persons or entities and not these Answering
                                      9
                                           Defendants, in that such intervening and/or superseding actions of said parties and/or persons or
                                      10
                                           entities bar recovery against these Answering Defendants.
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12                                    THIRTEENTH AFFIRMATIVE DEFENSE
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13            13.      If it should be found that these Answering Defendants are in any manner legally
           LEE & KEARY




                                      14
                                           responsible for the injuries or damages, if any, sustained by the Plaintiff, which supposition is not
                                      15
                                           admitted but merely stated for the purposes of this defense, then any such injuries or damages found
                                      16
                                      17   to have been incurred or sustained by such Plaintiff in this action were proximately caused or

                                      18   contributed to by other parties in this case. In such an event, it is necessary that the proportionate
                                      19   degree of negligence or fault of each said other parties be determined and prorationed so that as
                                      20
                                           between all parties, and each of them, these Answering Defendants bear only that amount of damages
                                      21
                                           caused by their negligence. If these Answering Defendants are not guilty of any act of negligence,
                                      22
                                      23   then all other negligent parties should pay all of Plaintiff’s judgment, if any.

                                      24                                    FOURTEENTH AFFIRMATIVE DEFENSE
                                      25            14.      These Answering Defendants allege that the misconduct of other persons not sued and
                                      26
                                           served herein proximately contributed to the act or acts, or event or events, which are the subject of
                                      27
                                           the Complaint on file herein, and that if any judgment is rendered in favor of the Plaintiff herein, the
                                      28
                                                                                             11
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1    misconduct of said other parties be determined, allocated in proportion, and that any judgment
                                      2    rendered against these Answering Defendants be reduced in the amount thereof.
                                      3
                                                                            FIFTEENTH AFFIRMATIVE DEFENSE
                                      4
                                                    15.      These Answering Defendants incur no liability under the Rosenthal Fair Debt
                                      5
                                      6    Collection Practices Act under California Civil Code Section 1788.30(d) as these Answering

                                      7    Defendants notified the Debtor and cured the alleged violation within fifteen (15) days after discovery
                                      8
                                           or receipt of written notice of the alleged violation.
                                      9
                                                                              SIXTEENTH AFFIRMATIVE DEFENSE
                                      10
                                                    16.      These Answering Defendants incur no liability under the Rosenthal Fair Debt
                                      11
26000 TOWNE CENTRE DRIVE, SUITE 200
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12   Collection Practices Act under Civil Code Section 1788.30(e), in that the violation, if any, was
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13   unintentional, and resulted even though these Answering Defendants maintain procedures reasonably
           LEE & KEARY




                                      14
                                           adapted to avoid the alleged violation.
                                      15
                                                                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                      16
                                      17            17.      These Answering Defendants incur no liability as all communications by these

                                      18   Answering Defendants were subject to the litigation privilege contained in California Civil Code
                                      19   Section 47(b).
                                      20
                                                                             EIGHTEENTH AFFIRMATIVE DEFENSE
                                      21
                                                    18.      These Answering Defendants incur no liability under the Federal Fair Debt Collection
                                      22
                                      23   Practices Act, as any alleged violation was unintentional, and resulted from a bonafide error

                                      24   notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.
                                      25
                                                    19.      Answering Defendants reserve the right to amend this Answer and affirmative defenses
                                      26
                                           and/or to assert additional defenses upon the completion of discovery.
                                      27
                                                                                          PRAYER:
                                      28
                                                                                             12
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
                                      1             Answering Defendants therefore pray for relief as follows:
                                      2             1.       That Plaintiff take nothing by Plaintiff’s Complaint;
                                      3
                                                    2.       That Answering Defendants be awarded its costs of suit herein;
                                      4
                                                    3.       Answering Defendants be awarded its attorneys’ fees pursuant to statute, contract and
                                      5
                                      6    applicable California Law;

                                      7             4.       For such other and further relief as the Court may deem just and proper.
                                      8
                                           Dated: April 2, 2020                            LEE & KEARY
                                      9
                                      10                                                   By:/s/ Grant C. Keary
                                      11                                                      Grant C. Keary, Attorneys for Defendants,
26000 TOWNE CENTRE DRIVE, SUITE 200




                                                                                              Emergency and Acute Care Medical Corporation
 FOOTHILL RANCH, CALIFORNIA 92610




                                      12                                                      and EA Health Billing, Inc.
      TELEPHONE: (949) 916-1600
       TELEFAX: (949) 916-1010




                                      13
           LEE & KEARY




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               13
                                                                        Answer of Defendant Emergency and Acute Care
                                                                        Medical Corporation and EA Health Billing, Inc.
                                           4 EA Juarez Answer 4-2-20.docx
